The conviction is for a misdemeanor; the punishment, a fine of five dollars.
It appears that the trial was had upon an information and in the absence of a complaint. Article 415, C. C. P., declares: "No information shall be presented until affidavit has been made by some credible person charging the defendant with an offense. The affidavit shall be filed with the information."
Without the complaint, the prosecution can not proceeed. Melton v. State, 27 S.W.2d 161, and authorities cited.
The judgment is reversed and the prosecution ordered dismissed.
Reversed and ordered dismissed.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.